DE MUNIZ, J.,
dissenting.
In Stevenson v. Morgan, 17 Or App 428, 431, 522 P2d 1204 (1974), we characterized the determination of “good *593cause” as a mixed question of fact and law. However, since that time, the Oregon Supreme Court has instructed that we must “separate] the elements of the mixture that are ‘facts’ from those that interpret the law.” McPherson v. Employment Division, 285 Or 541, 547, 591 P2d 1381 (1979).
The reasons that claimant gave for quitting and the events that led up to that decision are questions of fact. McPherson v. Employment Division, supra, 285 Or at 547-48. The term “good cause” in ORS 657.176(2)(c) is a term of delegation, see Springfield Education Assn. v. School Dist., 290 Or 217, 228-30, 621 P2d 547 (1980), pursuant to which the Employment Division must “complete] a value judgment that the legislature itself has only indicated.” McPherson v. Employment Division, supra, 295 Or at 550. The agency exercised its discretion and interpreted ORS 657.176(2) (c) through the promulgation of OAR 471-30-038(4). To establish “good cause,” claimant must show that her reasons for voluntarily terminating her employment were “of such gravity” that she “ha[d] no reasonable alternative but to leave work.” Glide Lumber Prod. Co. v. Emp. Div. (Coats), 87 Or App 152, 155, 741 P2d 904 (1987).
The standards expressed in the rule are well within the “range of * * * responsibility” that the legislature gave the agency. McPherson v. Employment Division, supra, 285 Or at 550; see Stevenson v. Morgan, supra, 17 Or App at 432-34. However, the facts claimant established fail to meet the standard expressed in the rule. Londahl v. Employment Division, 72 Or App 366, 369, 695 P2d 1388 (1985). Consequently, the EAB “has erroneously interpreted a provision of law.” ORS 183.482(8)(a).
In this case, the referee found that employer became angry after claimant informed him that her husband had received a promotion that would require him to transfer to the .coast. For two days running, employer gave claimant the cold shoulder. Claimant tried to explain that she wanted to remain employed, but employer retorted that as far as he was concerned, she could leave then. In the course of one or more conversations, employer told claimant to shut up. Claimant *594quit. The referee’s findings of fact are supported by substantial evidence. ORS 183.482(8)(c).1 However, ultimately, the determination of whether specified conduct constitutes “good cause” as used in the statute and defined in the administrative rule is not a question of fact, but one of law. McPherson v. Employment Division, supra, 285 Or at 548.
It is significant that the administrative rule establishes an objective test. The events leading up to the decision to quit must be such that a “reasonable and prudent person of normal sensitivity, exercising ordinary common sense, would leave work.” Those events must be “of such gravity” that a worker would have “no reasonable alternative but to leave work.” OAR 471-30-038(4).
The facts do not satisfy the test that the agency has established. It is common in social interaction at work for an employee to have disagreements, sometimes heated ones, with employers and other employees. The evidence in this case demonstrates a run-of-the-mill dispute of relatively short duration, 48 hours. No person of normal sensitivity could have concluded that it constituted a situation of such gravity that no reasonable alternative existed but to leave the workplace. Persons of normal sensitivity usually let time pass after an argument with an employer to “let the dust settle.” This is particularly true when, as here, previous relations have been amiable. There is nothing in the record to suggest that claimant had had a long-standing problem with her employer and that this incident was “the last straw.” She liked working there; she needed her job. A person of normal sensitivity would have taken the reasonable alternative of waiting at least for the weekend to pass to see if employer’s “attitude” would change with time.
In reaching my conclusion, I am not substituting my judgment for that of the agency as to any issue of fact or *595agency discretion. I have no reason to question either claimant’s credibility or her sincerity in feeling that she had no alternative but to quit her job, but that is not the test that the Employment Division has established in its rule. EAB erred in concluding that the facts, as found by the referee, satisfied the “good cause” standard defined in OAR 471-30-038(4). I would reverse and hold that claimant is not entitled to unemployment benefits.

 ORS 183.482(8)(c) provides:
“The court shall set aside or remand the order if it finds that the order is not supported by substantial evidence in the record. Substantial evidence exists to support a finding of fact when the record, viewed as a whole, would permit a reasonable person to make that finding.”
Employer argues that the dispute in this case began on Thursday, not on Wednesday, as the referee found. However, employer gave testimony, perhaps incorrect testimony, from which the referee could have found that the dispute began on Wednesday.